DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action has been issued in response to Applicant’s Communication of application S/N 16/687,287 filed on November 18, 2019.  Claims 1 to 11 are currently pending with the application.
		
Priority
This application has claimed foreign priority under 35 U.S.C. 119 (a)-(d) or (f), 365(a) or (b), or 386(a), of Application No. 201910361907.3, filed on April 30, 2019. Receipt of certified copies of papers as required by 37 CFR 1.55 is acknowledged.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/10/2020, 01/11/2021, 09/13/2021 were filed before the mailing date of the first action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1, 6 and 11 are objected to because of the following informalities:  
Claim 1 reads “in response to the on-demand requirement information meeting the inquiry requirement” in line 6, and should read “in response to determining that the on-demand meets the inquiry requirement”.  Same rationale applies to claims 6 and 11, since they recite similar limitations.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 6, and 11 recite limitations that describe methods of organizing a human activity, as further detailed below. 
The claim limitations recite a method of organizing human activity.  The claimed invention is a method that describes organizing a human activity, as an interaction between two persons, a customer and a DJ or radio host.  The limitation “acquiring on-demand requirement information”,   “determining that the on-demand requirement information meets an inquiry requirement condition”, and “generating an on-demand inquiry voice according to the on-demand requirement information and an on-demand option set corresponding to the on-demand requirement information”, involves the interaction that occurs when a person, which can be a DJ or a radio host, receive a request to play a song from a customer, determines that more information is required, and generates a follow up question based on the user’s request and options that exist in association of the request, which can be asking the user to specify which version of a song the user would like to hear, the one interpreted by artist A or the one interpreted by artist B.  
Further, the limitations “in response to the on-demand requirement information meeting the inquiry requirement condition, acquiring on-demand selection information in response to the on-demand inquiry voice”, and “playing music according to the on-demand selection information”, 
 This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements – one or more processors, a storage device, and a non-transitory computer-readable storage medium.  The one or more processors, a storage device, and a non-transitory computer-readable storage medium in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining that no on-demand inquiry related to the on-demand requirement information is performed within a historical period”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “determining that a satisfaction of a user on the on-demand inquiry voice within a historical period is less than a first threshold”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.

Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 5 recites the same abstract idea of claim 1.  The claim recites the additional limitation of “acquiring a plurality of on-demand options in the on-demand option set, and trigger rates of the respective on-demand options; selecting an on-demand option with a trigger rate greater than or equal to a third threshold, and generating on-demand inquiry information according to the selected on-demand option and the on-demand requirement information; and generating the on-demand inquiry voice according to the on-demand inquiry”, which is merely elaborating on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Additionally, the claims do not include a requirement of anything other than conventional, generic computer technology for executing the abstract idea, and therefore, do not amount to significantly more than the abstract idea.
Same rationale applies to claims 7 to 10 since they recite similar limitations.
Claims 1 to 11 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 7, and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abu Zaki et al. (U.S. Patent No. 10,102,845) hereinafter Abu Zaki.
As to claim 1:
Abu Zaki discloses:
An interactive music on-demand method, comprising: 
acquiring on-demand requirement information [Column 5, lines 52 to 58 teach receiving a user utterance, “Lay me down some Frank Sinatra tunes”]; 
determining that the on-demand requirement information meets an inquiry requirement condition [Column 6, lines 24 to 36 teach determining that a clear definition of “lay me down” as the phrase relates to music may not be available, by determining that the non-standard term cannot be defined, and therefore, that a user prompt may be used, in other words, determining that the request meets an inquiry (user prompt) requirement condition]; and 
generating an on-demand inquiry voice according to the on-demand requirement information and an on-demand option set corresponding to the on-demand requirement information, in response to the on-demand requirement information meeting the inquiry requirement condition [Column 6, lines 34 to 36 teach determining that a user prompt may be used; Column 6, lines 50 to 62 teach generating a specific prompt based on the request and the ; 
acquiring on-demand selection information in response to the on-demand inquiry voice [Column 6, lines 65 to 67 teach the user can indicate which option is the correct option, and the selection can be transmitted to the system, hence, receiving a selection of an option upon providing the prompt to the user]; and 
playing music according to the on-demand selection information [Column 7, lines 32 to 39 teach processing the user intent selection and playing the requested music].

	As to claim 2:
Abu Zaki discloses:
determining that no on-demand inquiry related to the on-demand requirement information is performed within a historical period [Column 6, lines 17 to 19 teach determining that the meaning of the request is not known in the music domain; Column 6, lines 24 to 29 teach determining that no inquiry, definition, or phrase related to the request, and hence, related to music is available, hence, has not being asked before in the past].

As to claim 6:
Abu Zaki discloses:
An interactive music on-demand device, comprising: one or more processors; and a storage device configured to store one or more programs, wherein the one or more programs, when executed by the one or more processors, cause the one or more processors to: 
acquire on-demand requirement information [Column 5, lines 52 to 58 teach receiving a user utterance, “Lay me down some Frank Sinatra tunes”]; 
determine that the on-demand requirement information meets an inquiry requirement condition [Column 6, lines 24 to 36 teach determining that a clear definition of “lay me down” as the phrase relates to music may not be available, by determining that the non-standard term cannot be defined, and therefore, that a user prompt may be used, in other words, determining that the request meets an inquiry (user prompt) requirement condition]; and 
generate an on-demand inquiry voice according to the on-demand requirement information and an on-demand option set corresponding to the on-demand requirement information, in response to the on-demand requirement information meeting the inquiry requirement condition [Column 6, lines 34 to 36 teach determining that a user prompt may be used; Column 6, lines 50 to 62 teach generating a specific prompt based on the request and the option set associated with the requirement, by determining that the term is a verb that in some way indicates what the user wants to do with the music, and generating the specific prompt “Would you like to play music or download music”; Column 6, lines 63 to 64 teach prompt of selected results for “lay me down” in the context of music]; 
acquire on-demand selection information in response to the on-demand inquiry voice [Column 6, lines 65 to 67 teach the user can indicate which option is the correct option, and the selection can be transmitted to the system, hence, receiving a selection of an option upon providing the prompt to the user]; and 
play music according to the on-demand selection information [Column 7, lines 32 to 39 teach processing the user intent selection and playing the requested music].

Abu Zaki discloses:
determine that no on-demand inquiry related to the on-demand requirement information is performed within a historical period [Column 6, lines 17 to 19 teach determining that the meaning of the request is not known in the music domain; Column 6, lines 24 to 29 teach determining that no inquiry, definition, or phrase related to the request, and hence, related to music is available, hence, has not being asked before in the past].

	As to claim 11, same rationale applies, as described in the rejections of claim 1 above, since claim 11 recites “a non-transitory computer-readable storage medium comprising computer executable instructions stored thereon, wherein the executable instructions, when executed by a processor, causes the processor to implement the interactive music on-demand method of claim 1”.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5, 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Abu Zaki et al. (U.S. Patent No. 10,102,845) hereinafter Abu Zaki, and further in view of Aggarwal et al. (U.S. Publication No. 2017/0200455) hereinafter Aggarwal.
As to claim 3:

Aggarwal discloses:
determining that a satisfaction of a user on the on-demand inquiry voice within a historical period is less than a first threshold [Paragraph 0031 teaches determining the likelihood that any particular voice action may be selected by the user based on user profile data that indicates historical usage of voice actions; Paragraph 0032 teaches determining likelihood based on user profile data that indicates likely interests of the user; Paragraph 0033 teaches determining that a certain voice action’s likelihood is 0%, therefore, is below the threshold].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Abu Zaki, by determining that a satisfaction of a user on the on-demand inquiry voice within a historical period is less than a first threshold, as taught by Aggarwal [Paragraph 0031-0033], because both applications are directed to personalization and delivery of content to the users; determining that the selection rate or likelihood of an option meets a threshold, improve thereby the selection of the options that are provided to the user by increasing its relevancy (See Aggarwal Para[0030]).

As to claim 5:
Abu Zaki discloses:
	acquiring a plurality of on-demand options in the on-demand option set, and trigger rates of the respective on-demand options [Column 6, lines 29 to 32 teach knowledge base may ; 
selecting an on-demand option [Column 6, line 37 teaches selecting the highest scoring result], and 
generating on-demand inquiry information according to the selected on-demand option and the on-demand requirement information [Column 6, lines 50 to 62 teach generating a specific prompt based on the request and the option set associated with the requirement, i.e., “Would you like to play music or download music”]; and 
generating the on-demand inquiry voice according to the on-demand inquiry information [Column 6, lines 63 to 64 teach prompt to the user the selected results for “lay me down” in the context of music, where the prompt generated according to the selected results is “Would you like to play music or download music”].
	Abu Zaki does not appear to expressly disclose selecting an on-demand option with a trigger rate greater than or equal to a third threshold.
Aggarwal discloses:
selecting an on-demand option with a trigger rate greater than or equal to a third threshold [Paragraph 0013 teaches determining a selection score for the voice actions, and selecting the voice actions from the set of actions based on the selection score; Paragraph 0031 teaches determining the likelihood that any particular voice action may be selected by the user based on user profile data that indicates historical usage of voice actions, where historical usage may indicate the number of times the user has ever selected a particular voice action, therefore, trigger rate; Paragraph 0028 teaches selecting any number of voice actions as long as the voice actions satisfy predetermined criteria, which includes satisfaction of a likelihood threshold, where the selector include any particular voice action in the subset of voice actions where the voice action selector .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Abu Zaki, by selecting an on-demand option with a trigger rate greater than or equal to a third threshold, as taught by Aggarwal [Paragraph 0013, 0028, 0031], because both applications are directed to personalization and delivery of content to the users; determining that the selection rate or likelihood of an option meets a threshold, improve thereby the selection of the options that are provided to the user by increasing its relevancy (See Aggarwal Para[0030]).

As to claim 8:
Abu Zaki discloses all the limitations as set forth in the rejections of claim 6 above, but does not appear to expressly disclose determining that a satisfaction of a user on the on-demand inquiry voice within a historical period is less than a first threshold.
Aggarwal discloses:
determine that a satisfaction of a user on the on-demand inquiry voice within a historical period is less than a first threshold [Paragraph 0031 teaches determining the likelihood that any particular voice action may be selected by the user based on user profile data that indicates historical usage of voice actions; Paragraph 0032 teaches determining likelihood based on user profile data that indicates likely interests of the user; Paragraph 0033 teaches determining that a certain voice action’s likelihood is 0%, therefore, is below the threshold].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Abu Zaki, by determining that a satisfaction of a user on the on-demand inquiry voice 

As to claim 10:
Abu Zaki discloses:
	acquire a plurality of on-demand options in the on-demand option set, and trigger rates of the respective on-demand options [Column 6, lines 29 to 32 teach knowledge base may return a list of possible results and associated confidence scores, including top results “play music”, “record music”, and “download music”]; 
select an on-demand option [Column 6, line 37 teaches selecting the highest scoring result], and 
generate on-demand inquiry information according to the selected on-demand option and the on-demand requirement information [Column 6, lines 50 to 62 teach generating a specific prompt based on the request and the option set associated with the requirement, i.e., “Would you like to play music or download music”]; and 
generate the on-demand inquiry voice according to the on-demand inquiry information [Column 6, lines 63 to 64 teach prompt to the user the selected results for “lay me down” in the context of music, where the prompt generated according to the selected results is “Would you like to play music or download music”].
	Abu Zaki does not appear to expressly disclose selecting an on-demand option with a trigger rate greater than or equal to a third threshold.

select an on-demand option with a trigger rate greater than or equal to a third threshold [Paragraph 0013 teaches determining a selection score for the voice actions, and selecting the voice actions from the set of actions based on the selection score; Paragraph 0031 teaches determining the likelihood that any particular voice action may be selected by the user based on user profile data that indicates historical usage of voice actions, where historical usage may indicate the number of times the user has ever selected a particular voice action, therefore, trigger rate; Paragraph 0028 teaches selecting any number of voice actions as long as the voice actions satisfy predetermined criteria, which includes satisfaction of a likelihood threshold, where the selector include any particular voice action in the subset of voice actions where the voice action selector determines that the particular voice action has a 30% likelihood to be selected, in other words, where a trigger or selection rate is greater than or equal to a threshold].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Abu Zaki, by selecting an on-demand option with a trigger rate greater than or equal to a third threshold, as taught by Aggarwal [Paragraph 0013, 0028, 0031], because both applications are directed to personalization and delivery of content to the users; determining that the selection rate or likelihood of an option meets a threshold, improve thereby the selection of the options that are provided to the user by increasing its relevancy (See Aggarwal Para[0030]).

Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Abu Zaki et al. (U.S. Patent No. 10,102,845) hereinafter Abu Zaki, and further in view of Zavesky et al. (U.S. Publication No. 2019/0289043) hereinafter Zavesky.
As to claim 4:

Zavesky discloses:
determining that a satisfaction of a user on a default played music within a historical period is less than a second threshold [Paragraph 0024 teaches content sources include radio sources, streaming video and audio platforms, etc.; Paragraph 0026 teaches content can include audio; Paragraph 0041 teaches remixing content automatically and providing it to the users; Paragraph 0047 teaches monitoring affinities of the users, and determining that a user has negative affinities, or positive affinities below a predetermined threshold for a certain period of time (e.g. two days) towards the content].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Abu Zaki, by determining that a satisfaction of a user on a default played music within a historical period is less than a second threshold, as taught by Zavesky [Paragraph 0026, 0047], because both applications are directed to personalization and deliver of content to the users; determining that the user satisfaction is under a threshold can enable the triggering of remedial actions including generation of different content, in order to increase content relevancy, and improve the user experience (See Zavesky Para[0047]).

As to claim 9:
Abu Zaki discloses all the limitations as set forth in the rejections of claim 6 above, but does not appear to expressly disclose determining that a satisfaction of a user on a default played music within a historical period is less than a second threshold.

determine that a satisfaction of a user on a default played music within a historical period is less than a second threshold [Paragraph 0024 teaches content sources include radio sources, streaming video and audio platforms, etc.; Paragraph 0026 teaches content can include audio; Paragraph 0041 teaches remixing content automatically and providing it to the users; Paragraph 0047 teaches monitoring affinities of the users, and determining that a user has negative affinities, or positive affinities below a predetermined threshold for a certain period of time (e.g. two days) towards the content].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Abu Zaki, by determining that a satisfaction of a user on a default played music within a historical period is less than a second threshold, as taught by Zavesky [Paragraph 0026, 0047], because both applications are directed to personalization and deliver of content to the users; determining that the user satisfaction is under a threshold can enable the triggering of remedial actions including generation of different content, in order to increase content relevancy, and improve the user experience (See Zavesky Para[0047]).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169